DETAILED ACTION
Claim Amendments
The claims dated 12/21/20 are entered. Claims 1 and 11 are amended. Claims 1-13 are pending and addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation requiring the capillary structures to “fill the tubular body” appears to define a device which is not functional and does not comport with the scope of the disclosure. No description of this feature could be located in the specification. If the capillary structure were to entirely fill the tubular body, vapor flow would be cutoff and the device would not function. Therefore, some degree of filling less than complete must exist. However, the metes and bounds of this degree of filling are unknown and appear to be unknowable. For purposes of this action, any degree of filling of the tubular body by the relevant capillary structures will be treated as meeting the claim language in order to advance compact prosecution.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US 2017/0227298).
Regarding claim 1, Sun teaches a heat dissipation unit comprising: a case (11, 12) defining a chamber (between 11 and 12) and at least one opening (121) formed through a top side of the case (formed through 12) in fluid communication with the case chamber (see Figs. 6b); a case capillary structure (13, 14) formed in the case chamber (see Fig. 6b); at least one tubular body (2) extending away from the case and with an open end (at connection to 122) and a closed end (the opposite end) opposite the open end, wherein the open end is connected and sealed to the case at the opening such that the open and closed ends together define a tubular body chamber in fluid communication with the case chamber and the open end (see Fig. 6b); at least one elongate axial capillary structure (individual grooves 27; Fig. 6b) arranged and distributed within the tubular body and extending along a longitudinal axis of the tubular body (see Fig. 6b) to abut against and connect with the case capillary structure (at 272; Fig. 6b; Para. [0036]-[0038]) disposed on a bottom side of the case in the case chamber (structure 13); and a working fluid (Para. [0021]) filled in the case chamber and the tubular body chamber.

Sun further teaches that: the opening is formed at a central position of a side (12) of the case (Fig. 1; it is not formed at an edge, therefore it is central), per claim 2; the tubular body extends perpendicular to a major plane of the case (see Figs.), per claim 3; the axial capillary structure (grooves 27) is arranged on an inner surface of the tubular body (it is cut into it), per claim 5; a plurality of axial structures (grooves 27) are formed spaced apart from each other (see Fig. 6b), per claim 6; the plurality of axial capillary structures are arranged about an inner surface of the tubular body (Fig. 6b; they are cut into it), per claim 7; the plurality of axial capillary structures are equally spaced apart from each other (Fig. 6b; circumferentially equally spaced), per claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Lan (US 2017/0343298).
Regarding claim 4, Sun does not disclose whether or not the axial capillary structures extend the entire length of the tubular body (i.e. all the way to the closed end of the tube, the interior of which is not clearly illustrated).
Lan teaches that it is old and well-known in a tubular body (e.g. 14 or 15) attached to a case with a chamber and opening (11) to have axial capillary structures (grooves 19) which extend the entire length of the tubular structure (see Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the axial capillary structures of Sun along the entire length of the tubular body, as taught by Lan, in order to allow for the structures to gather and transport fluid along the entire working length of the tubular body without any non-functional spaces.

Regarding claims 9-13, Sun does not teach a second capillary structure in the tubular body.
Lan teaches that it is old and well-known in a tubular body (e.g. 14 or 15) attached to a case with a chamber and opening (11) to have axial capillary structures (grooves 19) paired with a tubular body capillary structure (144 or 154) which contacts each axial capillary structure (see Fig. 8) and the case capillary structure (see Fig. 3), per claim 9; the tubular body capillary structure encloses each axial capillary structure (see Fig. 8), per claim 10; the tubular body and axial capillary structures fill a portion of the tubular body (see Fig. 8), per claim 11; the tubular body capillary structure is arrange din the tubular body and contacts the axial capillary structures (see fig. 8) and the case capillary structures (see Fig. 3), per claim 12; and the tubular body capillary structure contacts at least part of an inner surface of the tubular body (at 18; see Fig. 8), per claim 13.
.

Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive.
The applicant’s arguments regarding Sun and contact between the axial capillary structures (grooves 27) and the capillary structure disposed on a bottom side of the case (structure 13) are not persuasive. The contact between these structures is clearly illustrated in Figure 6b and described in Para. [0036]-[0038]. The applicant’s arguments regarding the gaps (24) which represent portions of the axial capillary structure (27) which do not extend the entire length of the tube to abut the capillary structure at the bottom of the chamber (13; see Fig. 7) are not persuasive. No limitation in the independent claim could be found which makes this arrangement of Sun inapplicable. All along the interior circumference of the tube are grooves (27) which form axial capillary structures that do meet the claim limitations. The presence of additional axial capillary structures which do not extend to the bottom side capillary structure (13) is not precluded by the claim language.
The applicant’s arguments regarding the alternate embodiment of Sun which uses sintered capillary structures in the tube are not persuasive as they are directed to an embodiment which does not form part of the rejection.
Finally, the assertion that Lan in combination with Sun does not treat newly added limitations is addressed above in the above sections for the first time on the record and will not be separately treated here.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763